Opinion of the Court
Duncan, Judge:
In the ease before us, the request for trial by military judge alone (Article 16, Uniform Code of Military Justice, 10 USC § 816).did not contain the name of the military judge when it was submitted by the accused. The request was submitted in blank.
In United States v Brown, 21 USCMA 516, 45 CMR 290 (1972), we held this omission to be a jurisdictional defect (United States v Dean, 20 USCMA 212, 43 CMR 52 (1970); United States v Rountree, 21 USCMA 62, 44 CMR 116 (1971)), and the proceedings null and void. McClaughry v Deming, 186 US 49, 46 L Ed 1049, 22 S Ct 786 (1902). We so hold in this case.
The decision of the Court of Military Review is reversed. The record of trial is returned to the Judge Advocate General of the Navy. Another trial may be ordered.
Chief Judge Darden concurs.
Judge Quinn dissents.